                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:12-CR-319 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     MARIA LARKIN,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Larkin, case number 2:12-cr-
               14     00319-JCM-GWF-1.
               15            On January 24, 2018, the court sentenced defendant Maria Larkin to twelve (12) months
               16     and one (1) day of custody to be followed by three (3) years of supervised release for tax evasion.
               17     (ECF Nos. 135, 350). Larkin was ordered to surrender for service of sentence by 2:00 p.m. on
               18     April 27, 2018. (ECF No. 350). On February 2, 2018, Larkin filed a notice of appeal. (ECF No.
               19     353). On February 26, 2018, Larkin filed a motion for bail pending appeal (ECF No. 361), which
               20     this court denied (ECF No. 376). On April 25, 2018, the Ninth Circuit Court of Appeals granted
               21     Larkin’s motion for bail pending appeal. (ECF No. 377). This court then ordered Larkin released
               22     on the same conditions as were on her pretrial release. (ECF No. 378).
               23            On June 13, 2019, the Ninth Circuit entered an order affirming Larkin’s conviction, but
               24     remanding the case for the district court to conform the written judgment to the oral
               25     pronouncement of sentence. (ECF No. 382). On October 7, 2019, this court received the Ninth
               26     Circuit’s mandate. (ECF No. 387). This court has modified the written judgment accordingly.
               27     (ECF No. 383).
               28

James C. Mahan
U.S. District Judge
                1            At the time Larkin’s appeal concluded, the surrender date for Larkin to report to the custody
                2     of the Bureau of Prisons in the original written judgment had passed. As such, the judgment is
                3     hereby amended to require Larkin to surrender for service of sentence at the institution designed
                4     by the Bureau of Prisons before 2:00 p.m. on November 11, 2019.
                5            Accordingly,
                6            IT IS SO ORDERED.
                7            DATED October 10, 2019.
                8
                                                                   __________________________________________
                9                                                  UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
